DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/26/2022 has been entered. Claims 16-20 were added new. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Smith (U.S. Pre-Grant Publication No. 2007/0156006) teaches stator core forming an inner sleeve for the rotor wherein the stator core is made of a ceramic material.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (U.S. Pre-Grant Publication No. 2007/0156006).

As per claim 1, Smith discloses an intravascular blood pump for percutaneous insertion into a patient's blood vessel, comprising a pumping device including an impeller (40; figure 2A) and an electric motor (50) for driving the impeller, the electric motor including a stator (52) and a rotor (54), the rotor (54) disposed inside a cavity in the pumping device (rotor 54 is within a cavity defined by stator 52) and rotatable about an axis of rotation and coupled via a shaft to the impeller so as to be able to cause rotation of the impeller (rotor 54 supported on shaft 42 and for rotation; paragraphs [0040], [0042], [0044]; figure 2A)), wherein the cavity is formed by an inner sleeve made of a ceramic material (stator core 64 forming a sleeve is constructed of ceramics; paragraph [0043]; figure 3A).

As per claim 2, Smith discloses the blood pump according to claim 1, and further discloses wherein the stator (52) comprises a coil winding (62; figure 3A) arranged on the inner sleeve (coils 62 on stator core 64 (inner sleeve); figure 3A) and configured for generating a magnetic field to cause rotation of the rotor (there is a magnetic attraction between the rotor and stator; paragraph [0043]).

As per claim 6, Smith discloses the blood pump according to claim 1, and further discloses wherein the stator is sealed against the cavity in a fluid tight manner by the inner sleeve (as shown, stator 52 is sealed against the cavity for rotor 54 by stator core 64 (inner sleeve); figure 3A).

As per claim 7, Smith discloses the blood pump according to claim 1, and further discloses wherein electrical connections of the stator are formed at least partially on the inner sleeve (motor windings (electrical connections) on stator core 64; figure 3A).

As per claim 9, Smith discloses the blood pump according to claim 1, and further discloses wherein the inner sleeve is substantially cylindrical (as shown; figure 3A).

As per claim 10, Smith discloses the blood pump according to claim 1, and further discloses wherein at least a portion of the stator is fixed outside the inner sleeve by means of a casting compound (housing 22 supports stator 52, i.e., outside stator core 64 (inner sleeve); paragraph [0040]).

As per claim 11, Smith discloses the blood pump according to claim 1, and further discloses an outer sleeve which forms at least a portion of an outer surface of the pumping device, wherein at least a portion of the stator is disposed in an interspace between the outer sleeve and the inner sleeve (housing 22 supports stator 52, i.e., coils 62 disposed between stator core 64 (inner sleeve) and housing 22 (outer sleeve); paragraph [0040]).

As per claim 13, Smith discloses a method of manufacturing an intravascular blood pump, the blood pump comprising a pumping device including an impeller (40; figure 2A) and an electric motor (50) for driving the impeller, the electric motor including a stator (52) and a rotor (54), the rotor rotatable about an axis of rotation and coupled via a shaft (42) to the impeller so as to be able to cause rotation of the impeller, the method comprising the steps of: providing an inner sleeve  made of a ceramic material to form a cavity for receiving the rotor (stator core 64 forming a sleeve is constructed of ceramics and rotor 54 is within stator core 64; paragraph [0043]; figure 3A); and arranging a coil winding (62) on the inner sleeve for generating magnetic field to cause rotation of the rotor (there is a magnetic attraction between the rotor and stator; paragraph [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith.

As per claim 8, Smith discloses the blood pump according to claim 1. Smith does not explicitly teach wherein the inner sleeve has a wall thickness of between 40 µm and 60 µm. Applicant has not disclosed that having the claimed thicknesses solves any stated problem or is for any particular purpose above the fact that the wall protects and serves as a mounting place for the motor stator. Change in size/proportion only requires routine skill in the art and it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Smith’s inner sleeve to have a wall thickness between 40 µm and 60 µm as a design choice for the blood pump since the claimed relative dimensions would not perform differently than the prior art device (see MPEP 2144.04, IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDIG IGREDIENTS).

As per claims 12 and 18-20, Smith discloses the blood pump according to claims 10 and 11. Smith does not explicitly teach wherein the outer sleeve comprises a magnetically conductive material to form a yoke of the electric motor (claim 12), wherein the outer sleeve comprises a metal or metal alloy (claim 18), wherein the casting compound comprises a polymer material (claim 19), and wherein the casting compound comprises a resin or an epoxy (claim 20). However, Smith does teaches the housing (outer sleeve or the casting compound) for the motor stator is a biocompatible material (paragraph [0049]). Smith also recognizes materials such as titanium, stainless steel and polymer as biocompatible material (paragraph [0049]). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Smith’s housing forming the outer sleeve or the casting compound to incorporate biocompatible metal such as stainless steel (magnetically conductive material) or biocompatible polymer such as resin or epoxy since the selection of a known material based on its suitability for its intended use supports a prima facies obviousness determination (see MPEP 2144.07).


Claim(s) 1-5, 7-9, 11, 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spanier (U.S. Patent No. 9,550/017) in view of Smith.

As per claim 1, Spanier discloses an intravascular blood pump for percutaneous insertion into a patient's blood vessel, comprising a pumping device including an impeller (34; figure 2) and an electric motor (21) for driving the impeller, the electric motor including a stator (24) and a rotor (26), the rotor (26) disposed inside a cavity in the pumping device (rotor 26 disposed within a cavity defined by stator 24) and rotatable about an axis of rotation and coupled via a shaft to the impeller so as to be able to cause rotation of the impeller (column 5, line 64 – column 6, line 12).
Spanier does not explicitly teach wherein the cavity is formed by an inner sleeve made of a ceramic material.
Smith is an analogous prior art in that it deals with a blood pump. Smith teaches wherein the stator defining the cavity is formed by an inner sleeve made of a ceramic material (stator core 64 forming a sleeve is constructed of ceramics; paragraph [0043]; figure 3A). Smith teaches the stator core made from ceramics can help minimize side pull in the motor which may help reduce the size and stiffness of magnetic radial bearings required to overcome side pull in the motor (paragraph [0043]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Spanier’s stator to incorporate Smith’s stator core forming an inner sleeve made of a ceramic material because as Smith teaches, the stator core made from ceramics can help minimize side pull in the motor which may help reduce the size and stiffness of magnetic radial bearings required to overcome side pull in the motor (paragraph [0043]).

As per claim 2, Spanier, in view of Smith, discloses the blood pump according to claim 1, and further discloses wherein the stator comprises a coil winding arranged on the inner sleeve and configured for generating a magnetic field to cause rotation of the rotor (coil windings distributed circumferentially within stator 24 (inner sleeve) to generate a magnetic field; column 6, lines 1-12).

As per claim 3, Spanier, in view of Smith, discloses the blood pump according to claim 1, and further discloses an end piece (30; figure 2) made of a ceramic material (distal end wall 30 of motor housing 20 is a ceramic part; column 6, lines 65-67) and attached to an axial end of the inner sleeve in a fluid tight manner to enclose the cavity (as shown; figure 3).

As per claim 4, Spanier, in view of Smith, discloses the blood pump according to claim 3, and further discloses wherein the end piece includes a bearing (31; figure 3) rotatably supporting the shaft (as shown; figure 3).

As per claim 5, Spanier, in view of Smith, discloses the blood pump according to claim 1, and further discloses wherein the cavity is in fluid communication with a purge line of the blood pump configured to supply a purge fluid into the cavity (the cavity defined by stator 24 is connected to purge line 29; figure 2).

As per claim 7, Spanier, in view of Smith, discloses the blood pump according to claim 1, and further discloses wherein electrical connections of the stator are formed at least partially on the inner sleeve (coil windings (electrical connections) distributed circumferentially within stator 24 (inner sleeve) to generate a magnetic field; column 6, lines 1-12).

As per claim 8, Spanier, in view of Smith, discloses the blood pump according to claim 1. Spanier does not explicitly teach wherein the inner sleeve has a wall thickness of between 40 µm and 60 µm. Applicant has not disclosed that having the claimed thicknesses solves any stated problem or is for any particular purpose above the fact that the wall protects and serves as a mounting place for the motor stator. Change in size/proportion only requires routine skill in the art and it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Sparnier’s inner sleeve to have a wall thickness between 40 µm and 60 µm as a design choice for the blood pump since the claimed relative dimensions would not perform differently than the prior art device (see MPEP 2144.04, IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDIG IGREDIENTS).

As per claim 9, Spanier, in view of Smith, discloses the blood pump according to claim 1, and further discloses wherein the inner sleeve is substantially cylindrical (as shown; figure 2).
As per claim 11, Spanier, in view of Smith, discloses the blood pump according to claim 1, and further discloses an outer sleeve which forms at least a portion of an outer surface of the pumping device, wherein at least a portion of the stator is disposed in an interspace between the outer sleeve and the inner sleeve (housing 22 supports stator 52, i.e., coils 62 disposed between stator core 64 (inner sleeve) and housing 22 (outer sleeve); paragraph [0040]).

As per claim 13, Spanier discloses a method of manufacturing an intravascular blood pump, the blood pump comprising a pumping device including an impeller (34) and an electric motor (21) for driving the impeller, the electric motor including a stator (24) and a rotor (26), the rotor rotatable about an axis of rotation and coupled via a shaft (25) to the impeller so as to be able to cause rotation of the impeller, the method comprising the steps of: providing an inner sleeve to form a cavity for receiving the rotor (stator 24 forming an inner sleeve for a cavity that receives rotor 26; figure 2); and arranging a coil winding on the inner sleeve for generating magnetic field to cause rotation of the rotor (coil windings distributed circumferentially within stator 24 (inner sleeve) to generate a magnetic field; column 6, lines 1-12).
Spanier does not explicitly teach wherein the cavity is formed by an inner sleeve made of a ceramic material.
Smith is an analogous prior art in that it deals with a blood pump. Smith teaches wherein the stator defining the cavity is formed by an inner sleeve made of a ceramic material (stator core 64 forming a sleeve is constructed of ceramics; paragraph [0043]; figure 3A). Smith teaches the stator core made from ceramics can help minimize side pull in the motor which may help reduce the size and stiffness of magnetic radial bearings required to overcome side pull in the motor (paragraph [0043]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Spanier’s stator to incorporate Smith’s stator core forming an inner sleeve made of a ceramic material because as Smith teaches, the stator core made from ceramics can help minimize side pull in the motor which may help reduce the size and stiffness of magnetic radial bearings required to overcome side pull in the motor (paragraph [0043]).

As per claim 14, Spanier, in view of Smith, discloses the method according to claim 13. Spanier further discloses the step of attaching an end piece made of a ceramic material (end wall 30 made of a ceramic material) to an axial end of the inner sleeve in a fluid tight manner to enclose the cavity, wherein the end piece includes a bearing rotatably supporting the rotor (as shown; figure 3).

As per claim 16, Spanier, in view of Smith, discloses the blood pump according to claim 4, and further discloses wherein the bearing is a journal bearing (radial bearing 31 is shown as simple sliding bearing (journal bearing); figure 3).

As per claim 17, Spanier, in view of Smith, discloses the method according to claim 14, and further discloses wherein the bearing is a journal bearing (radial bearing 31 is shown as simple sliding bearing (journal bearing); figure 3).


Claim(s) 10, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spanier, in view of Smith and Siess (U.S. Patent No. 6,058,593).

As per claims 10 and 15, 19 and 20, Spanier, in view of Smith, discloses the blood pump according to claim 1 and the method according to claim 13. Spanier does not explicitly teach wherein the stator, preferably at least the coil winding, is fixed outside the inner sleeve by means of a casting compound wherein the casting compound (claim 10) and the step of injection-molding a casting compound around the inner sleeve to encapsulate at least the coil winding arranged on the inner sleeve, wherein the casting compound comprises a polymer material (claim 19) and wherein the casting compound comprises a resin or an epoxy.
Siess is an analogous prior art in that it deals with a blood pump. Siess teaches the coil winding (24a) is fixed by means of a casting compound, wherein the casting compound preferably comprises a polymer material such as epoxy resin (column. 2, lines 17-24, column 4, lines 16-21), and the step of injection-molding a casting compound around the inner sleeve to encapsulate at least the coil winding arranged on the inner sleeve (column. 2, lines 17-24, column 4, lines 16-21).
Siess also teaches that injecting an epoxy around the stator parts protects and connects the stator parts to ensure they remain in the correct position (column. 2, lines 17-24). Because Spanier also teaches a blood pump using an electric motor with stator windings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Spanier by injecting an epoxy around the stator parts as taught by Siess as a combination of prior art elements to achieve the predictable result of connecting the stator parts to ensure they remain in the correct position (Siess column. 2, lines 17-24).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745